internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 3-plr-119115-02 date date distributing controlled sub sub sub sub sub sub sub sub state a business m business n plr-119115-02 business o date b date c date d property e x y dear this letter replies to a request for rulings dated date on the federal_income_tax consequences of a proposed transaction concerning sec_355 of the internal_revenue_code we have received additional information in letters dated june and date the information submitted for consideration is summarized below distributing is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return on a calendar_year accrual_method basis distributing is a state a corporation whose stock is publicly traded it is engaged in business m business n and business o through its subsidiaries distributing has submitted for businesses m n and o information representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing has two shareholders x and y who own greater than percent of its stock prior to the transaction described below sub sub sub and sub were wholly-owned subsidiaries of distributing sub sub and sub were wholly-owned subsidiaries of sub distributing owned percent of sub and sub owned the remaining percent sub sub sub and sub were engaged in business n sub was engaged in business m and sub was engaged in business o distributing has provided information that the operation of business m and business n within the same controlled_group_of_corporations has given rise to substantial difficulties separation of business m and business n will allow each business to pursue its strategic business plan and operate more efficiently plr-119115-02 accordingly the following transaction has been proposed steps i through iv have been completed i ii iii iv v vi sub and sub were merged into sub on date b in exchange for additional sub stock in transactions intended to qualify under sec_368 sub transferred all of its assets to controlled a state a corporation formed to effectuate the transaction in exchange for controlled’s assumption_of_liabilities of sub and controlled common_stock sub then merged into distributing on date c distributing transferred all of the stock of sub to controlled in constructive exchange for additional shares of controlled stock on date d no liabilities were assumed or property transferred subject_to liabilities distributing contributed all of the stock sub to sub on date d sub will distribute all of the stock of sub to distributing distributing will contribute property e and its stock in sub to sub vii controlled will transfer the stock of sub to sub in constructive exchange for additional shares of sub stock no liabilities will be assumed or property transferred subject_to liabilities viii distributing will issue percent or less of its common_stock to the public ix distributing will distribute all of the controlled stock pro_rata to its shareholders the distribution distributing will not issue fractional share interests of controlled stock the fractional share interests will be aggregated and sold on the open market by the distribution agent the distribution agent will distribute cash to controlled shareholders in lieu of fractional shares the taxpayers have made the following representations in connection with the distribution a b any indebtedness owed by controlled to distributing or any other related_party after the distribution will not constitute stock_or_securities no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing plr-119115-02 c d e f g h i j k l the five years of financial information submitted on behalf of sub sub and sub are representative of each corporation’s present operation and with regard to each corporation there has not been any substantial operational changes since the date of the last financial statement submitted immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock of sub and sub immediately after the distribution the gross assets of sub 6’s and sub 7’s active trade_or_business as defined in sec_355 will have a fair_market_value equal to at least percent of the total fair_market_value of the gross assets of sub and sub respectively immediately after the distribution at least percent of the fair_market_value of the gross assets of controlled will consist of the stock of sub immediately after the distribution the gross assets of sub 2's active trade_or_business as defined in sec_355 will have a fair_market_value equal to at least percent of the total fair_market_value of the gross assets of sub following the distribution sub sub and sub will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled is carried out for the following corporate business_purpose to alleviate difficulties that exist in operating both business m and business n within the same controlled_group_of_corporations and facilitate the successful growth and development of each the distribution is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise plr-119115-02 dispose_of the assets of either corporation or any of their subsidiaries after the transaction except in the ordinary course of business m no intercorporate debt will exist between distributing or any related_party on the one hand and controlled or any related_party on the other hand at the time of or after the distribution except that distributing will provide limited credit support to controlled in the form of letters of credit n o p q immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further there will be no excess_loss_account with respect to any stock of distributing controlled or any direct or indirect subsidiary thereof immediately before the distribution payments made in connection with all continuing transactions between distributing or any related_party on one hand and controlled or any related_party on the other hand will be for fair_market_value and based on terms and conditions arrived at by the parties bargaining at arms’ length the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock or at least percent of the total value of shares of all classes of stock of either distributing or controlled the selling of fractional shares by the distribution agent in lieu of issuing fractional shares of controlled stock is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing fractional shares and will not represent separately bargained-for consideration the total cash consideration to be paid in lieu of fractional shares of controlled stock will not exceed one percent of the total consideration that will be distributed in the transaction to distributing’s shareholders the fractional share interests of each distributing shareholder will be aggregated and no distributing shareholder will receive cash in an amount equal or greater than the value of one full share of controlled stock r neither x nor y actively participates in the management of distributing or controlled based solely on the information submitted and on the representations set forth above it is held as follows plr-119115-02 no gain_or_loss will be recognized by distributing upon the distribution of its controlled stock no gain_or_loss will be recognized by distributing shareholders and no amount will be included in their income upon receipt of controlled stock including any fractional share interest to which they may be entitled sec_355 the aggregate basis of the distributing stock and the controlled stock including any fractional share interest to which they may be entitled in the hands of each distributing shareholder after the distribution will be the same as the shareholder’s aggregate basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock including any fractional share interest to which they may be entitled in the hands of the distributing shareholders will include the period for which such shareholder held the distributing stock provided that such stock was held as a capital_asset by such shareholder on the date of distribution sec_1223 where cash is received by a distributing shareholder in lieu of fractional share interests of controlled common_stock distributing will be treated as distributing the fractional share to the shareholder and such fractional share will be treated as having been disposed of by such shareholder for the amount of such cash in a sale_or_exchange the gain_or_loss if any will be treated as a capital_gain or loss provided such stock was held as a capital_asset by the selling distributing shareholder sec_1001 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 no opinion is requested and no opinion is expressed about the tax treatment of the proposed and partially completed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the taxpayer's federal_income_tax return for the tax_year in which the transaction covered by this ruling letter is consummated plr-119115-02 we have sent a copy of this letter to your authorized representative pursuant to the power_of_attorney on file in this office cc sincerely yours ken cohen senior technician reviewer branch office of associate chief_counsel corporate
